Name: Commission Regulation (EC) No 2635/95 of 13 November 1995 introducing a prior surveillance of imports of certain textile products originating in the United Arab Emirates
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade;  trade policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 14. 11 . 95 I EN Official Journal of the European Communities No L 271 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2635/95 of 13 November 1995 introducing a prior surveillance of imports of certain textile products originating in the United Arab Emirates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bila ­ teral agreements, protocols or other arrangements, or by other specific Community import rules ('), as last amended by Regulation (EC) No 1325/95 (2), and in parti ­ cular Article 11 ( 1 ), in conjunction with Article 25 (3) thereof, United Arab Emirates, which , until now, it has not been possible to initial ; Whereas, for the purpose of monitoring the trend of the current imports, and to rapidly identify possible negative consequences for the concerned Community industry it is appropriate to make imports of the products in question subject to prior Community surveillance for a limited period of time and to establish that these products may be put into free circulation only on production of an import document and, as a general rule, of a certificate of origin issued by the competent authorities of the United Arab Emirates ; Whereas, according to Regulation (EC) No 517/94 the Commission may adopt the above measures when they are in conformity with the opinion of the Committee established by the aforementioned Regulation ; that the Committee , presented with a proposal for measures to be taken has not given an opinion before the deadline set by its chairman ; that on 5 October 1995 the Council has been presented with an identical proposal in conformity with Article 25 (3) of the above Regulation ; that within one month the Council has not acted ; that in conformity with Article 25 (3) of Regulation (EC) No 517/94, the Commission shall adopt the proposed measures, Whereas it is apparent to the Commission that imports into the Community of certain textile products of catego ­ ries 4 (T-shirts), 5 (pullovers), 6 (trousers), 7 (shirt-blouses), 8 (shirts), 9 (woven terry fabrics), 20 (bed linen), 21 (anoraks), 26 (dresses), 157 (knitted garments) and 161 (garments other than knitted) after a rapid progression in the previous years, have in 1994 reached very high levels which are likely to cause a disruption of the Community market of the products in question and injury to the Community production of like or directly competitive products ; whereas, the levels of imports have increased from 200 % to 600 % during the period 1989-1994 and have reached, for each category of products, levels much higher than the levels which have motivated the negotia ­ tion of quantitative restrictions with a number of expor ­ ting countries ; HAS ADOPTED THIS REGULATION : Article 1 As from the date of entry into force of this Regulation products listed in Annex I , originating in the United Arab Emirates, may only be put into free circulation subject to prior Community surveillance . Whereas, taking into account the estimated production capacity of the United Arab Emirates for the textile products stated above and in the light of the rapid increase of imports of these products, an inquiry has been launched to verify the origin of the products ; whereas, at the same time, the Commission received from the Council , on 14 June 1994, directives to negotiate an agreement on the trade of textile products with the Article 2 1 . Products referred to in Article 1 may be put into free circulation in the Community only on production of an import document issued by the competent authorities of the Member States listed in Annex II and  except in the cases where it appears on the basis of a bill of lading(  ) OJ No L 67, 10 . 3 . 1994, p. 1 .(2 OJ Noi 128 , 13. 6. 1995, p . 1 . No L 271 /2 EN Official Journal of the European Communities 14 . 11 . 95 or other transport documents that these products were, at the date of entry into force of this Regulation, already shipped to the Community  by a certificate of origin issued by the competent authorities of the United Arab Emirates. 2. The import document referred to in paragraph 1 above is issued automatically, free of charge and for any quantity requested within a maximum of five working days following receipt of a declaration addressed to the competent national authorities by any Community importer, regardless of his place of business in the Community. 3 . The import document and the declaration by the importer established by means of a form corresponding to the model given in Annex VII of Regulation (EC) No 517/94 . The import document shall be valid through the whole Community customs territory and can be used for a period of six months as from the issuing date as long as the import regime of liberalization applicable to the products concerned remains in force . 4 . The Member States shall notify the Commission of the amounts of the requests for import authorizations which they have received as well as of the amounts, base cif at the Community borders, of the products listed in Annex I put into free circulation as from the date of entry into force of this Regulation . These notifications shall be communicated, on a permanent basis , electronically within the integrated network set-up for this purpose . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It is applicable until 31 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1995. For the Commission Leon BRITTAN Vice-President 14. 11 . 95 EN Official Journal of the European Communities No L 271 /3 ANNEX I GROUP I B Category CN code Description ( 1 ) (2) (3) 4 6105 10 00 Shirts, T-shirts , lightweight fine knit roll , polo or turtle necked 6105 20 10 jumpers and pullovers (other than of wool or fine animal hair), under ­ 6105 20 90 vests and the like, knitted or crocheted 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 6101 10 90 Jerseys, pullovers, slip-overs , waistcoats, twinsets , cardigans, bed-jackets 6101 20 90 arid jumpers (other than jackets and blazers), anoraks, windcheaters , 6101 30 90 waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 35 6110 10 38 6110 1091 6110 10 95 6110 1098 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 Men's or boys ' woven breeches, shorts other than swimwear and 6203 41 90 trousers (including slacks) ; women's or girls ' woven trousers and 6203 42 31 slacks, of wool, of cotton or of man -made fibres ; lower parts of track ­ 6203 42 33 suits with lining, other than category 16 or 29, of cotton or of man ­ 6203 42 35 made fibres 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 No L 271 /4 [ EN I Official Journal of the European Communities 14. 11 . 95 ( 1 ) (2) (3) 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls ' blouses, shirts and shirt-blouses , whether or not knitted or crocheted, of wool , cotton or man-made fibres 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool , cotton or man-made fibres GROUP II A ( i ) (2) (3) 9 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics , of cotton 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 620 1 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 621 1 33 41 6211 42 41 6211 43 41 Parkas ; anoraks, windcheaters , waisters jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres ; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or man-made fibres 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls ' dresses , of wool , of cotton or of man-made fibres 14. 11 . 95 EN Official Journal of the European Communities No L 271 /5 i (2 3 157 Garments, knitted or crocheted, other than those of categories 1 to 1 23 and of category 156 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 No L 271 /6 EN Official Journal of the European Communities 14. 11 . 95 ANEXO II  BILAG II ANHANG li  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lista de las autoridades nacionales competentes Liste over kompetente nationale myndigheder Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ List of the national competent authorities Liste des autorites nationales competentes Elenco delle competenti autoritÃ nazionali Lijst van bevoegde nationale instanties Lista das autoridades nacionais competentes Luettelo toimivaltaisista kansallisista viranomaisista Lista Ã ¶ver nationella behÃ ¶riga myndigheter 1 . Belgique/BelgiÃ « MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Office central des contingents et licences/Centrale Dienst voor Contingenten en Vergunningen Rue JA. De Motstraat 24-26 B- 1 040 Bruxelles/Brussel TÃ ©l . : (32 2) 233 61 11 Telecopieur : (32 2) 230 83 22 2. Danmark Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. : (45 87) 20 40 60 Fax : (45 87) 20 40 77 3. Deutschland Bundesamt fÃ ¼r Wirtschaft FrankfurterstraÃ e 29-31 D-65760 Eschborn Tel . : (49 61 96) 404 -0 Fax : (49 61 96) 40 48 50 4. EÃ »Ã »Ã ¬Ã ´Ã ± YÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ EÃ ¸Ã ½Ã ¹Ã ºÃ ®Ã  OÃ ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± AÃ ¹Ã µÃ ¸Ã ½Ã Ã ½ OÃ ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Aie6SuvCTri EÃ ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ OÃ ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Kai EÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã /vÃ Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ EÃ ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  EÃ ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Mr|Tpo7i6A.eo)(; 1 GR- 10557 AÃ ¸Ã ®Ã ½Ã ± TtiX. : (301 ) 323 04 18, 322 84 93 TÃ ­Ã »Ã µÃ Ã ±Ã ¾ : (301 ) 323 43 93 5. EspaÃ ±a Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana n ° 162 E-28071 Madrid Tel : (34-1 ) 349 38 17 ; 349 37 48 Telefax : (34-1 ) 563 18 23 ; 349 38 31 6. France MinistÃ ¨re de l'Industrie, des Postes et TÃ ©lÃ ©communications et du Commerce ExtÃ ©rieur Service des Biens de Consommation (SERBCO) Mission Textile  Importations 3/5 rue Barbet de Jouy F-75353 Paris 07 SP TÃ ©l . : (33-1 ) 43 19 36 36 Fax : (33-1 ) 43 19 36 74 TÃ ©lex : 204 472 SERBCO 7. Ireland Department of Tourism and Trade Single Market Unit (Room 315) Kildare Street IRL-Dublin 2 Tel .: (353-1 ) 662 14 44 Fax : (353-1 ) 676 61 54 14. 11 . 95 EN Official Journal of the European Communities No L 271 /7 3 . Italia Ministero Hel Commerrin rnn 1 Fsfern Direzione Generale delle Importazioni e delle Esportazioni Male America 341 [-00144 Roma Tel : (39-6) 59 931 Fax : (39-6) 59 93 26 31  59 93 22 35 TP IPY ¢ 610081  610471  614478 9 . Luxembourg MinistÃ ¨re des affaires etrangeres Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l . : (352) 22 61 62 TÃ ©lÃ ©copieur : (352) 46 61 38 10 . Nederland Centrale Dienst voor In - en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel : (31-50) 523 91 11 Fax : (31-50) 526 06 98 1 1 . Portugal MinistÃ ©rio do Comercio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica 79 P-1000 Lisboa Tel : (351-1 ) 793 03 93 ; 793 30 02 TelecÃ ³pia : (351-1 ) 793 22 10 ; 796 37 23 Telex : 13418 12. United Kingdom Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham UK-Cleveland TS23 2NF Tel . : (44 642) 36 43 33 ; 36 43 34 Fax : (44 642) 53 35 57 Telex : 58608 13 . Ã sterreich Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Gruppe II A Landstrasser Hauptstr. 55/57 A-1030 Wien Tel.: (43-1 ) 771 02 362 ; 771 02 361 Tel .: (43-1 ) 715 83 47 14 . Svertge Swedish National Board of Trade (Kommerskollegium) BOX 1209 S-1182 Stockholm Tel : (46 8) 791 05 00 Fax : (46 8) 20 03 24 15. Suomi Tullihallitus PL 512 FIN-00101 Helsinki Puh . : (358-0) 61 41 /61 42 648 Telekopio : (358-0) 61 42 764 »